 Case 4:20-cv-04022-SOH Document 17                Filed 02/09/21 Page 1 of 1 PageID #: 38


                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

CHRISTOPHER HOLDER                                                                     PLAINTIFF


v.                                    Case No. 4:20-cv-4022

COOPER TIRE & RUBBER COMPANY                                                        DEFENDANT


                                             ORDER

       Before the Court is the parties’ Stipulation for Dismissal. ECF No. 16. The parties

stipulate that this case should be dismissed with prejudice. An action may be dismissed by “a

stipulation of dismissal signed by all parties who have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii).

“Caselaw concerning stipulated dismissals under Rule 41(a)(1)(A)(ii) is clear that the entry of such

a stipulation of dismissal is effective automatically and does not require judicial approval.”

Gardiner v. A.H. Robins Co., 747 F.2d 1180, 1189 (8th Cir. 1984). The instant stipulation of

dismissal is signed by Plaintiff and Defendant. Thus, Plaintiff’s claims against Defendant were

effectively dismissed when the parties filed the instant stipulation. However, this order issues for

purposes of maintaining the docket. Accordingly, this case is hereby DISMISSED WITH

PREJUDICE, with each side bearing their own fees and costs.

       IT IS SO ORDERED, this 9th day of February, 2021.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
